Citation Nr: 0920392	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, that denied the above claims.

In March 2007, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In September 2007, the Board reopened and remanded the claims 
on appeal for additional development.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review of the issue 
decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  '

In April and May 2009, the Veteran submitted additional 
medical evidence directly to the Board, without waiving 
initial consideration of that evidence by the RO.  To the 
extent it is pertinent to the claim decided herein, those 
records are duplicative and need not be referred to the RO.  
38 C.F.R. § 20.1304 (2008).  

The issues of entitlement to service connection for left and 
right knee disabilities are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
has been diagnosed as having lumbosacral strain with 
underlying degenerative disc disease.  Therefore, the first 
requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

After a careful review of the evidence of record, however, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a low back disability.  

The service treatment records are negative for any complaints 
or findings of a low back disability.  In addition, in 
September 1982, the Veteran indicated on a report of medical 
history that he had no recurrent back pain and an examination 
at that time reported no abnormalities of the spine.  

Post-service private and VA treatment records show that the 
first indication that the Veteran had a back disability 
following service is a February 2001 private treatment 
record, which diagnosed the Veteran as having chronic lumbar 
strain.  There is no indication of record that the Veteran 
was diagnosed as having a low back disability prior to 
February 2001.  The Veteran stated during the March 2003 
personal hearing that he began receiving private treatment 
for his back in 1992.  Assuming that the Veteran did in fact 
begin receiving treatment in 1992, such treatment began 
approximately 11 years following separation.  The long time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, there is no persuasive medical evidence of 
record showing that the Veteran's low back disability had its 
onset during active service or is related to any in-service 
disease or injury.  The Veteran was afforded a VA examination 
in February 2009 in connection to his claim for service 
connection for a low back disability.  Following a physical 
examination and review of the claims file, the examiner 
opined that the Veteran's low back condition was not caused 
by or related to military service, but was due to 
occupational life style that was aggravated by obesity.  The 
VA examiner provided a definitive opinion that the Veteran's 
current disability was not related to active service and 
provided rationale and cited to specific evidence in the file 
as support for his opinion.  As the opinion was based upon 
review of the claims file and a physical examination it is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444 (2000).  

In a letter dated December 2003, a VA physician assistant did 
state that "it would appear" that the Veteran's back 
condition was service-connected.  However, the Board finds 
the phrasing of this opinion is inconclusive and speculative.  
Service connection may not be based on speculation or even 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228 (1992).  In short, the probative medical 
evidence of record does not establish that the Veteran's 
current low back disability is related to his active service.  

During the March 2007 personal hearing, the Veteran stated 
that he first injured his back during an automobile accident 
in service.  Service treatment records do show that the 
Veteran was involved in an automobile accident in June 1979; 
however, there is no evidence that the Veteran hurt his back 
during that accident.  The only injury documented from that 
accident was associated with his right hand.  Neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current low 
back disability to service and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in July 2008 and the claim was 
readjudicated in a March 2009 supplemental statements of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a low back disability is denied.


REMAND

Unfortunately, the issues of service connection for left and 
right knee disabilities must be remanded again.  

The Veteran's April 1978 enlistment examination was silent 
for any diagnosis regarding either knee.  Service treatment 
records show that in August 1978, he was treated for right 
knee tenderness and discomfort with no history of trauma, 
except for routine basic training, and was diagnosed as 
having stress syndrome.  In September 1978, the Veteran was 
treated for left knee pain and right knee strain and was 
diagnosed as having strained ligaments.  There was no 
separation examination conducted.  The report of a September 
1982 quadrennial examination noted no diagnoses regarding the 
knees.  

In a February 2009 VA examination, the Veteran was diagnosed 
as having a congenital external rotation of both lower legs 
causing malalignment laterally of both patellae.  The 
examiner explained that this malalignment caused his 
bilateral knee pain in service.  Following service, the 
Veteran worked in home remodeling and gained a substantial 
amount of weight, which worsened the knee condition.  The 
examiner opined that the Veteran's present bilateral knee 
condition was not caused by service, but was aggravated by 
service and by later occupational tasks.  

When no preexisting medical condition is noted upon entry 
into service, a veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  The presumption of soundness, 
however, does not apply when a condition is a congenital or 
developmental defect, as service connection cannot be granted 
for such disorder.  See Monroe v. Brown, 4 Vet. App. 513 
(1993).  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  Where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 
1990), 56 Fed. Reg. 45,711 (1990). 

The February 2009 opinion did not address whether there was 
superimposed injury to either knee during service and 
indicated that aggravation was the result of both service and 
post-service effects.  Another examination is necessary.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
left and right knee disorders.

The claims folder must be made available 
to the examiner for review.  The examiner 
should conduct a thorough examination and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the record, the examiner must 
answer the following questions:

(a) Does the Veteran have a congenital 
left or right knee disorder, and, if so,

(i) does the evidence show that the 
Veteran suffered a superimposed injury on 
either knee in service?  

(b) If the Veteran does not have a 
congenital left or right knee disorder, 

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a left or right knee disorder that 
existed prior to his period of active 
service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the left or right 
knee disorder had its onset in service?

In providing the requested opinion, the 
examiner should address the opinion 
offered in the February 2009 VA 
examination.  A complete rationale should 
be provided for any opinion expressed.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


